Citation Nr: 0938608	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to July 
1969.  The Veteran also had active duty for training from 
June 1964 to December 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Nebraska Department of Veterans Affairs Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current hearing loss 
disability under 38 C.F.R. § 3.385 for VA purposes.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A.§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008. The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2007 prior to the initial decision on the claim in 
November 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the October 2007 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2008 statement of 
the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the October 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the October 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  The Board acknowledges 
that the Veteran has not had a VA examination in connection 
with his claim.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an 'in-service event, injury or disease,' or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As will be discussed more thoroughly below, 
the Board concludes that an examination is not needed because 
no competent evidence has been submitted to indicate that the 
Veteran suffers from hearing loss.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a Veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates 'some causal 
connection between his disability and his military service').  
Rather, in this case, a private audiologist has indicated 
that the veteran has normal hearing acuity.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4).  The VA has further assisted the Veteran 
throughout the course of this appeal by providing him a SOC, 
which informed him of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case. 

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  In his August 2007 statement, the Veteran 
contends he has suffered hearing loss as a result of exposure 
to loud noises associated with rifles, machine guns, 
ammunition and demolition while serving in the military.  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

On his April 1964 examination conducted pursuant to his 
enlistment into the Army Reserve, the Veteran indicated that 
he had or had had ear, nose, or throat trouble.  However, the 
examiner noted that there were no significant abnormalities 
(NSA) in this regard.  In addition, the clinical evaluation 
of his ears and drums was found normal and he had a hearing 
loss profile of 'H1' at the time of his April 1964 
examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  
Also, on his April 1964 examination, the authorized 
audiological examination reflected pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

5 (10)
LEFT
5 (20)
0 (10)
0 (10)

0 (5)

(NOTE: Before November 1, 1967, audiometric results were 
reported by the military in standards set forth by the 
American Standards Association (ASA).  (VA used ASA standards 
on or before June 30, 1966.)  Those are the figures on the 
left of each column and are not in parentheses.  Since the 
mid-1960s, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) and have been used by the military, for the 
most part, unless otherwise noted.  (VA has used ISO-ANSI 
standards, unless otherwise noted, since July 1, 1966.)  In 
order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.)
At an examination conducted pursuant to the Veteran's 
November 1964 completion of his period of active duty for 
training, no audiological examination was conducted.  
However, at that time the Veteran did not complain of ear 
trouble, and the clinical evaluation of his ears and drums 
was found normal.  In addition, the whispered voice test 
administered reflected a score of 15/15, which is considered 
normal, and the Veteran had a hearing loss profile of 'H1' at 
the time of the November 1964 examination.  

At an examination conducted in April 1966 during the 
Veteran's service in the Army Reserve, no audiological 
examination or whispered voice test was conducted.  However, 
the Veteran denied having a medical history of ear trouble, 
the clinical evaluation of his ears and drums was found 
normal, and the examiner noted that Veteran's condition was 
acceptable and that there were no disqualifying abnormalities 
at the time of the April 1966 examination.

On the Veteran's April 1968 enlistment examination for active 
duty, his ears and drums were found normal.  The Veteran 
denied having a medical history of ear trouble, and he had a 
hearing loss profile of 'H1' at the time of this examination.  
On the authorized audiological examination, the examiner 
found his pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
5 (10)

(NOTE:  While this examination was conducted after November 
1, 1967, a stamp of "ASA" on the examination report 
indicates that the examiner reported the results in the 
standards set by ASA rather than the ISO-ANSI standards.  
Therefore, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The July 1969 separation examination report shows that the 
Veteran denied having a medical history of ear trouble, and 
his hearing loss profile was 'H1'.  His ears and drums were 
found to be normal on clinical evaluation, and on the 
authorized audiological examination, the examiner found his 
pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

In addition to the findings of normal hearing acuity in 
service, the Board notes that the Veteran did not seek 
treatment for hearing loss until many decades after his 
separation from service.  The first post-service evidence 
relevant to this claim is dated in 2006.  Therefore, the 
Board finds that bilateral hearing loss did not manifest in 
service or within one year thereafter.  Because it did not 
manifest within one year from separation from service, the 
Board finds that presumptive service connection for 
sensorineural hearing loss is not warranted in this 
particular case.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The evidence does show that Veteran underwent an audiological 
examination at a private treatment facility in December 2006.  
The audiologist indicated that he had examined the Veteran.  
Based on his examination, he stated that while the Veteran's 
auditory reflexes were consistent with the degree of hearing 
loss, the Veteran showed normal hearing acuity bilaterally.  
On the private audiogram, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10

15
LEFT
20
5
10

15

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  

Considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  In addition to the lack of evidence 
establishing that hearing loss manifested during service or 
closely thereafter, the medical evidence does not show the 
Veteran to currently have such a disorder.  The December 2006 
audiological examination results showed that the Veteran had 
normal hearing acuity bilaterally.  The findings did not meet 
the requirements under 38 C.F.R. § 3.385 for a hearing loss 
disability for VA service connection purposes.  VA has 
requested the Veteran to submit evidence of current bilateral 
hearing loss.  However, he has not submitted any medical 
evidence of currently diagnosed bilateral hearing loss.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, 
however, the medical evidence does not establish that the 
Veteran currently has bilateral hearing loss for VA service 
connection purposes.  

Moreover, the Board notes that there is no competent evidence 
of record relating any bilateral hearing loss to a service 
related injury.  Regarding the Veteran's statements that he 
was exposed to loud noises associated with rifles, machine 
guns and ammunition while serving in the military and has 
suffered hearing loss as a result, the Board acknowledges 
that he is competent to report this.  See Charles, 16 Vet. 
App. at 374; Layno, 6 Vet. App. at 469. However, the Veteran, 
as a lay person, is not competent to testify that he 
currently has hearing loss or that any such hearing loss is 
related to his service.  When a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Although the Veteran might sincerely believe 
that he has hearing loss related to service, he, as a lay 
person, is not qualified to render a medical opinion as to 
etiology or diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss in this case.  
Therefore, the benefit of the doubt doctrine is not for 
application, and the claim for service connection for 
bilateral hearing loss must be denied.  38 C.F.R. § 3.102; 
see Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


